Citation Nr: 0830291	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  04-42 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for recognition as the veteran's surviving spouse for 
the purpose of establishing entitlement to Department of 
Veterans' Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had recognized service from October 1942 to July 
1945.  The appellant is claiming benefits as the surviving 
spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2004 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

The Board notes that this case was remanded by the Board in 
February 2008 to afford the veteran a hearing.  However, the 
Board notes that the veteran failed to appear for the 
scheduled hearing.  


FINDINGS OF FACT

1.  The appellant's dependency and indemnity (DIC) benefits 
were terminated in a September 1960 decision based on a 
finding that the appellant was no longer recognized as the 
veteran's widow by reason that she had a prior subsisting 
marriage when she married the veteran.  The Board denied the 
issue on appeal in a January 1979 decision.  The Board 
concluded that there was not a deemed valid marriage.

2.  In decisions of November 1984, August 1986, March 1987 
and October 1991, the RO declined to reopen the appellant's 
claim.  She did not appeal.  

3.  The evidence received since the October 1991 decision is 
cumulative or redundant of evidence previously of record and 
does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to recognition as the 
veteran's surviving spouse for the purpose of establishing VA 
death benefits.


CONCLUSION OF LAW

New and material evidence to reopen the appellant's claim for 
recognition as the veteran's surviving spouse for the purpose 
of establishing entitlement to VA death benefits has not been 
submitted.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        VCAA

VA is generally required to notify the claimant of (1) the 
information and evidence that is necessary to substantiate 
the claim; (2) what evidence the claimant is responsible for 
providing; (3) what evidence VA will attempt to obtain; and 
(4) the need to submit any evidence in her or his possession 
that pertains to the claim. VA also has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).

However, the U. S. Court of Appeals for Veterans Claims has 
held that when the law as mandated by statute, and not the 
evidence, is dispositive of the claim, the above provisions 
are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential 
opinion that there is no duty to notify a claimant where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit and no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim.  VAOPGCPREC 5-2004.

As there is no legal entitlement to the benefits claimed, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim.  Thus, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice 
and assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

        Legal Criteria 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

					Analysis

In a September 1960 decision, the AOJ determined that the 
appellant was not recognized as the veteran's spouse for VA 
benefits purposes because the appellant had a prior 
subsisting marriage when she married the veteran.  In January 
1979, the Board denied the benefit sought on appeal.  

Since the Board's January 1979 decision, the appellant has 
made numerous attempts to reopen her claim.  In decisions of 
November 1984, August 1986, March 1987, and October 1991, the 
RO declined to reopen the appellant's claim; she did not 
appeal.  The RO issued its most recent final denial in 
October 1991.  

In April 2004, the appellant submitted another request to 
reopen.  In support of her request to reopen, the appellant 
has submitted various materials, including an April 1972 
decision rendered by the Republic of the Philippines Court of 
First Instance of Pangasinan Third Judicial District which 
acquitted the appellant of the offense of Estafa Thru 
Falsification of Public and/or Official Documents, a 
September 1991 certification of acquittal, a July 1990 
application for Old Age Pension (Surviving Spouse) and a 
January 1978 document from the Philippines Veterans Affairs 
Office noting that the veteran served in WWII and that the 
document was issued upon the request of the veteran's widow.  
Also of record is a statement from R.A. noting that the 
appellant was widowed by the veteran and that she later 
remarried.  

On careful review of the record, the Board has determined 
that new and material evidence to reopen the appellant's 
claim for entitlement to recognition as the veteran's 
surviving spouse for the purpose of establishing VA death 
benefits has not been submitted.  The appellant's claim was 
previously denied on the basis that there was no evidence 
that the appellant's marriage to F.S. was terminated when she 
married the veteran in April 1938.  In October 1991, it was 
determined that new and material had not been presented to 
reopen the appellant's claim.  The evidence received 
subsequent to the last final decision consists of an April 
1972 decision, a September 1991 certification of acquittal, a 
July 1990 application for Old Age Pension (Surviving Spouse) 
and a January 1978 document from the Philippines Veterans 
Affairs Office.  The Board notes that the April 1972 decision 
is already of record and the September 1991 certification of 
acquittal is deemed cumulative since the record already 
establishes that the appellant was acquitted in April 1972 of 
the fraud charges against her.  The Board further notes that 
the other evidence submitted since the last denial does not 
constitute new and material evidence.  The evidence submitted 
does not dispute that the appellant did not have a prior 
subsisting marriage when she married the veteran.  Although 
in the July 1990 application for Old Age Pension (Surviving 
Spouse) the appellant certified that she was the unmarried 
surviving spouse of the veteran, the application does not 
disprove that the appellant did not have a subsisting 
marriage when she married the veteran.  The January 1978 
document from the Philippines Veterans Affairs Office also 
fails to show the same.  

In light of the above discussion, the Board concludes that 
new and material evidence has not been presented.  None of 
the evidence added to the file since the October 1991 
decision is new and material for the purpose of reopening the 
claim of entitlement to recognition as the veteran's 
surviving spouse for the purpose of establishing entitlement 
to VA death benefits.  Accordingly, the claim is not 
reopened.









ORDER

The application to reopen the claim of entitlement to 
recognition as the veteran's surviving spouse for the purpose 
of establishing entitlement to VA death benefits is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


